Citation Nr: 1527481	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-04 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD), in excess of 70 percent from August 1, 2012, with the exception of the periods during which a temporary total rating was assigned. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to May 1992.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The rating decision granted service connection for PTSD and assigned an initial evaluation of 100 percent, from July 6, 2012; 70 percent from August 1, 2012; 100 percent from February 20, 2013; and 70 percent from April 1, 2013.  The rating decision also denied TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination of the Veteran's PTSD took place in August 2012.  In an August 2014 written statement, the Veteran's representative asserted that the Veteran was entitled to a contemporaneous VA PTSD examination.  

During a September 2014 hearing before the undersigned Veterans Law Judge, the Veteran testified that he had been hospitalized for three weeks for PTSD treatment at the VA facility in Northampton, Massachusetts, beginning in February 2014.  VA treatment records dated in January and March 2014 reflect that the Veteran was planning to go to the VA facility in Northampton in May for three months of PTSD treatment.  The treatment was to be a follow-up of treatment the Veteran had in 2013.  May 2014 correspondence from the Veteran's representative relates that the Veteran was currently participating in the PTSD program in Leeds, Massachusetts, through June 9, 2014.  

The Veteran's claims file and eFolders are negative for records of any VA hospitalizations in 2013 or February, May or June 2014.  In fact, the most recent VA medical record before the Board is dated March 4, 2014.  

Thus, it appears that there exist records of relevant VA treatment that have not been associated with the record before the Board.  All pertinent records must be obtained on remand.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition to the VA Medical Centers (VAMCs) at Northampton and Leeds, VA records reflect that the Veteran has also received VA treatment from the VA Connecticut Healthcare system.

Moreover, due to the passage of time and the evidence of possible worsening of the Veteran's PTSD (as documented by the Veteran's need for inpatient VA treatment for PTSD), the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of this service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Here, VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board also notes that the most recent adjudication of the Veteran's claim, a January 2014 statement of the case, only reviewed VA medical records dated through April 1, 2013.  On remand, VA must address all VA treatment records dated after April 1, 2013.  See 38 C.F.R. §§ 19.31(a), 19.37(a). 

With respect to the Veteran's TDIU claim, the August 2012 VA examination report reviewed his current living situation and advised that he establish goals of finding a permanent living situation and obtain employment to build structure into his daily life.  Thus, the examiner considered the Veteran to be capable of securing and following a substantially gainful occupation.  In light of the evidence of Veteran's subsequent VA hospitalizations for PTSD treatment, a current VA medical opinion as to the Veteran's employability is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA treatment records, to include any hospitalization records dated in 2013 or February, May and June 2014, as well as all outstanding records from the Northampton and Leeds VAMCs and the Connecticut Healthcare System.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected PTSD.  Copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's PTSD, either singly or taken together with his other service-connected disabilities of fibromyalgia and tinnitus, renders him unable to secure or follow a substantially gainful occupation.

3.  Then, readjudicate the Veteran's claim, considering all VA treatment records dated after April 1, 2013.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




